DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Buchi GmbH [0093], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined” and “controlled” in claim 33 is a relative term which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 34-52 do not rectify this relative term and thus one cannot ascertain the metes and bounds of the claims. Examiner recommends deleting the relative terms.
Claim 33 is further indefinite because of the phrase “and wherein following fluid absorption, the concentration of the encapsulated microorganisms is increased by at least 10-fold before the microorganisms are released to the surrounding environment”.  There has to be nutrient readily available for the less than 1000 CFU of microorganisms once the outer shell layer is rehydrated in order to increase the concentration by at least 10-fold before release.  It is unclear whether the nutrient lies within the inner core in aggregates with microorganisms, in the outer shell layer, in another component of the dehydrated composition, or within the rehydrating fluid.  Claim 33 does not set forth the presence of nutrient anywhere and renders the structural limitations of the claimed product unclear as to whether a nutrient is required for the claimed composition.  Dependent claims 34-38 and 40-46 do not rectify this. Claim 39 provides one or more nutrients and does obviate this rejection. Examiner recommends incorporating the nutrient limitation of claim 39 into claim 33.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-40, 43, 47, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US7422737B1) in view of Liu (Liu, C. H., Wu, J. Y., & Chang, J. S. (2008). Diffusion characteristics and controlled release of bacterial fertilizers from modified calcium alginate capsules. Bioresource technology, 99(6), 1904-1910). Claim 40 is evidenced by Etminani (Etminani, F., & Harighi, B. (2018). Isolation and identification of endophytic bacteria with plant growth promoting activity and biocontrol potential from wild pistachio trees. The plant pathology journal, 34(3), 208). 
Regarding claim 33 and 38, Nussinovitch teaches encapsulated microorganisms (claim 1, column 2 lines 14-20). The particle consists of an inner core with bacteria and an outer shell layer (figures 1, 2, and 8). The particle is porous (permeable) to moisture (rehydrating fluid) (column 2 lines 43-52). The cellular structure of the particle enables controlled release (predetermined rate) of microorganisms (column 2 lines 58-61). One of ordinary skill in the arts would expect this comprises a lag time for if the particle dissolves instantly a controlled release is impossible. Nissinovitch teaches that the particle can comprise nutrients to support the growth of the microorganism (column 4 lines 19-23). One of ordinary skill in the arts would expect some bacterial growth to take place in particle as nutrients are present even if the growth is not measured. Initial concentration of microorganisms is about 103 CFU/bead for delayed action and 109 for immediate action (column 8 lines 23-28). One would expect that concentrations of below but close to 103 CFU/bead is encompassed by this teaching.
Nussinovitch fails to teach the concentration increase of the encapsulated microorganisms following absorption of fluid. 
Liu teaches encapsulation of bacteria in biodegradable capsules (abstract). Liu teaches that upon capsulation and immersion in water the CFU count rises from appx 2x107 CFU to about 20x107 CFU over time (figure 3, p1908 left column lines 6-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Nussinovitch and the observation of growth within the capsule of Liu. One of ordinary skill in the art would be motivated to do so because Nussinovitch teaches that a lower CFU is needed for delayed action while a high CFU is for immediate action. Thus, one would be motivated to use the growth rate within the capsule as disclosed by Liu to determine how long the bacteria grows within the capsule of Nussinovitch to ensure sufficient CFU is achieved for the desired result. There would be a reasonable expectation of success as both Nussinovitch and Liu are in the same field of endeavor of encapsulated bacteria. 
	Regarding claims 34 and 35 Nussinovitch teaches that the particle can be made of polyvinyl alcohol (PVA) (column 3 lines 7-11). 
	Regarding claim 36, Nussinovitch teaches that the particle can comprise chitin (figure 5 and 9). Nussinovitch teaches that the particle can comprise chitinolytic bacteria (column 4 lines 24-28). One of ordinary skill in the art would expect the chitinolytic bacteria to be capable of digesting the chitin containing particle.
	Regarding claim 37, Nussinovitch teaches the particle size is 50-550 microns (column 3 lines 1-2). This range encompasses the claimed less than 100 microns and this is prima facia obvious. 
	Regarding claim 39, Liu teaches that the capsule can comprise supplemental materials (nutrients) including cellulose (carbon source) (p1905 section 2.2. Cell encapsulation).
	Regarding claim 40, Nussinovitch teaches using microorganisms to control plant pathogens (abstract). The microorganisms can comprise Pseudomonas ([claim 9]). Pseudomonas is an 
	Regarding claim 43, Nussinovitch teaches using 250 beads in a soil release experiment (plurality) (column 16 lines 4-10).
	Regarding claim 47, Nussinovitch teaches a method comprising suspending the microorganisms in liquid (column 9 lines 47-65). The microorganisms are then encapsulated in alginate (polymer) (column 10 lines 11-13). This produces the particle of figure 1, 2, and 8 containing bacteria. Beads were then freeze-dried (dehydrated) (column 10 lines 22-25).
	Regarding claim 50, Nussinovitch teaches a residual moisture (water) content of 0-20% of the dried beads (column 3 lines 33-35). 
Regarding claim 51 and 52, Nussinovitch teaches delivering beads containing microorganisms to soil and water (column 16 lines 4-15). 

	Claims 41, 42, 44-46, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US7422737B1) in view of Liu (Liu, C. H., Wu, J. Y., & Chang, J. S. (2008). Diffusion characteristics and controlled release of bacterial fertilizers from modified calcium alginate capsules. Bioresource technology, 99(6), 1904-1910). as applied to claims 33-40, 43, 47, and 50-52 above, and further in view of Duong (WO2017087939A1).
Regarding claim 41, Duong teaches a method on encapsulating microorganisms and applying them to seeds (abstract). Duong teaches that the particles can comprise an adhesive coating which allows adherence to seeds ([0024, 0035], claim 7).  Duong teaches that allowing the microbes to be released in close proximity to the seed saves steps and costs to the end user ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the encapsulated microorganisms of Nussinovitch with the adhesive coating of Duong.  One of ordinary skill in the art would be motivated to do so because Duong teaches that the close proximity of microbes to seeds saves time and money.  There would be a reasonable expectation of success as both Nussinovitch and Duong are in the same field of endeavor of encapsulated agriculturally beneficial microbes. 
Regarding claim 42 and 44, Duong teaches that the particles can contain two different materials, an inner coating of alginate and an outer coating of alginate with amendments ([0039]). These amendments can comprise a variety of compounds ([0019]). One of ordinary skill in the arts would expect that having a coating of one material inside and an outer coating of the same material as the inner but comprising additional compounds would result in different degradation rates. 
Regarding claims 45 and 46, Duong teaches the particles are added to seeds (claim 1).
Regarding claims 48 and 49, Duong teaches that the polymerization step is done by dispersing the microbes in a solution, and the polymerization step (phase transition) is accomplished by electrospray ([0018]). 
	
Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657